The Attorney                      General of Texas

JIM MATTOX
                                                           april 28, 1986
Attorney General



Supreme Court Building         Ronorable Kent A. Caperton                        opinion go. JM-488
P. 0. BOX 12546
Auslln.   TX. 76711.2546
                               ChailnaU
512l4752501                    Comittce on Crfalnal Justice                      lk: Whether article 6252-6~.
Telex9101674.1367              Texas State Sene.te                               V.T.C.S., which requires state
Telecopier 512/475-O%          P. 0. Box 12068                                   agencies co use letter size
                               Austin, Texas   78711                             paper. applies to the judiciary
714 Jackson, Suite 700
Dallas, TX. 75202.4606         Dear   Senator           Callexton:
214l7425S44
                                    You ask vhmher article 6252-6~. V.T.C.S., vhich prohibits state
                               agencies from prmchasing paper supplies that exceed 8% by 11 inches in
4624 Alberta Ave.. Suite 160
El Paso. TX. 799052793
                               size, applies t3 the courts of this state. This statute, enacted as
91wxw3464                      Rouse Bill No. :'56by the Sixty-ninth Legislature, provides in part:

                                                Sec.. 1. In this Act. 'state agency' means a
1001 Texas, Suite 700                       board, commission, department, institution. office,
Houston. TX. 77002.3111
                                            STXZOt.;;sr
                                            --      c a enc
71x295666
                                            an
                                            ---  Institution of higher education as defined by
                                            Sect&w 61.003, Education Code.
806 Broadway,    Suite 312
Lubbock, TX. 79401.3479                            Se:, 2. (a) A state agenclmay not purchase
6cl6n47.5236
                                                forms, bond paper. stationery, pads, or similar
                                                paper supplies that exceed 8% inches by 11 inches
4.309 N. Tenth. Suite S                         in size.
McAllen, TX. 76501-1685
SW6624547                                          (b) A state agency may not purchase filing
                                                cabinets that  are designed to store completed
200 Main Plaza. Suite 400                       documents that exceed 8% inches by 11 inches in
San Antonlo, TX. 76205.2797                     SiW..
51212254191
                                                   (c) This section does not prohibit the purchase
                                                or use of forms or paper supplies that axcecd 8%
An Equal Opportunity/
Affirmative Action Employer                     inches by 11 inches In size if those forms or paper
                                                supplies are used: [exceptions for specific kinds
                                                of dc,cumantsnot relevant]. (Emphasis added).

                                     You point out that the judiciary is not axpressly excepted fros
                                article 6252-6~. V.T.C.S., and ask whether district courts, county
                                clerks, and di:strict clerks are within the definition of "State
                                agency."




                                                                       p. 2231
Honorable Kent A. Caperton - Page 2    (JM-488)




       III our opinion, a "state agency" within article 6252-6~.
V.T.C.S., includes only agencies in the executive branch of state
eovernment
-~                                _ of the state" can be construed broadly
               . The nhrase 'IsL(:c.ncv
                              -.
to encompass courts and pc'litical subdivisions. See, e.g., Nati0n.k
Surety Corporation v. FriEndswood Independent School District, 433
S.W.Zd 690, 694 (Tex. 1968) (school         districts are state agancies
created to administer pubLLc scbocl system); Attorney General Opinion
M-1266 (1972) (Mental BealtlhMental Retardation Community Centers are
"agancies of the state" but not "state agencies"). The definition of
"state agency" in section 1 of article 6252-6~. V.T.C.S., shovs that
the term is used in a narrow sense. The terms it uses - "board,
commission, department, *ztitution, office" -- generally apply to
administrative agencies in the executive branch of government. see.
a,        V.T.C.S. arts. 1396-2.23B; 6252-11~; 6252-138; Attorney  General
Opinion g-1266 (1972). The axpress inclusion of "institutions of
higher education" suggests that "state agency" or "other agency of the
 state    government”  would ol:terwiscnot encompass colleges and univer-
 sities even thouah these :;nstitucionsare in the executive branch of
 state government. Sea Foley v. Penedict, 55, S.W.Zd 805, 808 (Tex.
 1932); Letter Advirq-lE,.         22 (1973). In our opinion, article
 6252-6~.     V.T.C.S.. does not apply to instrumentaiities of government
within the judicial bran&.        District courts, srd district and county
 court clerks are not subject to its prohibitions against purchasing
 paper supplies and fiiing cabinets in excess of the prescribed size.

     The Fiscal Note attached to House Bill No. 756 supports our
conclusions. Fiscal Note of May 21. 1985, Bill File for R.B. No. 756,
Legislative Raference Library. It states that the change from legal
size to letter sire paper would have fiscal implications on these
agencies that may need to convert forms designed on legal size paper.
It found no fiscal Implications to units of local government.

     If, however, district courts and county and district clerks were
subject to article 6252-6c, V.T.C.S.. county finances would probably
be affected. The commiss,lonerscourt pays for the stationery and
office supplies cf district and county clerks. V.T.C.S. art. 3899b.
$1; see also V.T.C.S. act.    3930(c) (pages of document filed with
county clerk must not axceed 8% inches by 14 Inches). The commis-
sioners court also has dfscretion to furnish "offices and stationary
and blanks necessary in the performance of their duties" to resident
district judges. V.T.C.S. art. 3899b, $2; Attorney    General Opinion
O-3899 (1941). The counties composing an admlnistrativr judicial
district are required to nav part of the lxnense incurred bv the
district In carrying out its duties. Government Code $74.003; sac
also District Judge of tl>e 188th Judicial District v. County JudE
sg    County, 657 S.W.2d?jO8, 909 (Tex. App. - Texarkana 1983, writ
ref'd n.r.e.). If the 1eg:lslatureintended Rouse Dill PC. 756 to apply
to the judicial branch of I;overnmsnt,some fiscal consequences for-the
counties would probably h;ivebeen mentioned in the fiscal note.




                                   p. 2232
Eonorablc Kent A. Caperton - Paga 3      (JM-488)




     We conclude that the judicial branch of Texas is not subject to
article 6252-6c, V.T.C.S., and that district cturts, district court
clerks, and county clerks are not subject to it. But see Supreme
Court Order Relating to Preparation of Statement of Facts (July 11,
1977). at Tex. R. Civ. Pro<:.377 (statement of facts must be prepared
on 6% inches by 11 inch paper).

                              SUMMARY

             Article 6252-,6c, V.T.C.S., which prohibits
          state agencies from purchasing paper supplies that
          exceed 84 inches by 11 inches in size, does not
          apply to the judicial branch of government.




                                           JIM     MATTOX
                                           Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney   Goneral

MARY KELLER
Executive Assistant Attommy    General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairnan, Opinion Comittec:

Prepared by Susan Garrison
Assistant Prromey Cereral




                                     p. 2233